Citation Nr: 0703853	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-04 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In submitting his Form 9 substantive appeal in April 2002 as 
to the issues of service connection for headaches, memory 
loss and dizziness, the veteran requested a hearing in this 
matter before a Veterans Law Judge sitting at the RO.  In 
submitting his Form 9 substantive appeal in August 2004 as to 
the issue of an increased rating for service-connected 
diabetes mellitus type II, the veteran requested a hearing in 
this matter before a Veterans Law Judge sitting in 
Washington, DC.  

Although these two requests seek different locations for the 
hearing, the veteran submitted a new Form 9 substantive 
appeal dated in July 2005 and received by the Board in 
December 2005.  On this Form 9, the veteran indicated he 
desired a hearing before a Veterans Law Judge sitting at the 
RO.  In a written statement from the veteran also received in 
December 2005, he stated that he has never been called on 
"in Florida" to appear for a hearing.  Thus the Board will 
take the veteran's most recent Form 9 and his statements 
received in December 2005 as an expression of his desire to 
appear at a hearing before a Veterans Law Judge sitting at 
the RO in St. Petersburg, Florida.  

In view of the pending hearing request in this matter, the 
Board must remand the case to ensure that the veteran is 
afforded all due process of law. Accordingly, this case is 
REMANDED for the following development:

1.  The RO should schedule the veteran for a 
Travel Board Hearing in accordance with 
applicable procedures.  The veteran and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

2.  Thereafter the case should be returned 
to the Board for further appellate 
consideration.  The purpose of this remand 
is to ensure due process of law.  By this 
remand, the Board intimates no opinion, 
legal or factual, as to the ultimate 
disposition of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


